PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/718,816
Filing Date: 18 Dec 2019
Appellant(s): Sun Patent Trust



__________________
Baha A. Obeidat
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/23/22.

I. 	GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 12/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
a.	Claims 1, 3-6, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2011/0141941), Fan et al. (U.S. Patent Application Publication No. 2009/0196247), and further in view of Ahn et al. (U.S. Patent Application Publication No. 2016/0112176).
b.	Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2011/0141941), Fan et al. (U.S. Patent Application Publication No. 2009/0196247), Ahn et al. (U.S. Patent Application Publication No. 2016/0112176), and further in view of Kim et al. (U.S. Patent Application Publication No. 2011/0216713).


II.	RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2011/0141941), Fan et al. (U.S. Patent Application Publication No. 2009/0196247), and further in view of Ahn et al. (U.S. Patent Application Publication No. 2016/0112176)(Please note that Fan et al. which was submitted in IDS filed 12/18/19 was inadvertently mis-indicated as “2009/0192647” in the previous Office Action, which is corrected herein).

Regarding Claim 1, Lee et al. teaches A base station (base station 50 (FIG. 27)), comprising: a transmitter, which, in operation, transmits, to a terminal, downlink control information (Lee et al. teaches that the base station includes RF unit (FIG. 27); UE receives DCI on PDCCH to receive downlink data from the BS or transmit uplink data to the BS (par [0103])), and transmits, to the terminal, a plurality of downlink data on a plurality of component carriers (Lee et al. teaches that the base station concurrently transmits information to one UE through one or more CCs (par [0058]); base station can transmit or receive information based on one or more PHYs in the multi-carrier system (par [0069])); and a receiver, which, in operation, receives uplink control information that is transmitted from the terminal (Lee et al. teaches that UL control information transmitted on the PUCCH includes a HARQ ACK/NACK, CQI, SR (par [0120]); PHICH carries an HARQ ACK/NACK for uplink data (par [0089]); UE transmits a first PUCCH to a BS through a first antenna on the basis of the first resource index (par [0165])), wherein: when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals (Lee et al. teaches that HARQ ACK/NACK for downlink data which is transmitted  through a DL CC #n can be transmitted to a UL CC #n (par [0147]), indicating that the channel selection resource is based on outcomes of decoding of the plurality of downlink data; if a UL grant is transmitted through a DL CC #n, UL data can be transmitted through a UL CC#n which is linked to the DL CC#n on the basis of the UL grant (par [0146])). 
Although teaching that the base station receives control information and selects the UL CC #n to transmits HARQ ACk/NACK information, Lee et al. does not explicitly teach wherein: when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals; and when the uplink control information represents the response signals for the plurality of downlink data and a scheduling request (SR), the receiver, in operation, receives the uplink control information on a second uplink control channel resource that is assigned to the SR and is identified regardless of outcomes of decoding of the plurality of downlink data.  Fan et al. teaches such limitations. 
Fan et al. is directed to simultaneous transmission of acknowledgement, channel quality indicator and scheduling request.  More specifically, Fan et al. teaches wherein: when the uplink control information represents response signals for the plurality of downlink data (Fan et al. teaches that an ACK/NACK messages inform base station that packet transmitted on a downlink is received and successfully decoded or not received or decoded (par [0037])), the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals (Fan et al. teaches that ACK/NACK messages inform base station that packet transmitted on a downlink is received and successfully decoded or not received or decoded (par [0037]); ACK/NACK and a scheduling request are obtained (par [0055]); a determination is made whether to drop the scheduling request from the transmission (par [0055]); if a determination is made to drop the scheduling request, the acknowledge message is transmitted in the sub-frame utilizing resources assigned for ACK or NACK indicators (par [0055]; FIG. 6)); and when the uplink control information represents the response signals for the plurality of downlink data and a scheduling request (SR), the receiver, in operation, receives the uplink control information on a second uplink control channel resource that is assigned to the SR and is identified regardless of outcomes of decoding of the plurality of downlink data (Fan et al. teaches that if a determination made not to drop the scheduling request, then both the scheduling request and acknowledge message are transmitted in an allocated resource (par [0055]; FIG. 6); the acknowledgement message and SR can be transmitted at resources assigned for scheduling requests (par [0041]), identifying SR resources do not involve decoding the DL data).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the base station of Lee et al. so that the uplink control information is transmitted on a first uplink control channel resource when the uplink control information represents response signals for the plurality of downlink data, and is transmitted on a second uplink control channel resource assigned to the SR when the uplink control information represents the response signals for the plurality of downlink data and a scheduling request, as taught by Fan et al.  The modification would have allowed the system to employ one of a plurality of control channel formats to maintain a single carrier waveform on the uplink (see Fan et al. par [0039]). 
	Although teaching that multiple acknowledgements are jointly coded (Fan et al., par [0040]) and a certain UL CC# is selected as noted above in rejection pertain to Lee et al., the references do not explicitly teach the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals.  Ahn et al. teaches such a limitation. 
	Ahn et al. is directed to method and apparatus of transmitting ACK/NACK.  More specifically, Ahn et al. teaches that instead of using all of the multiple PUCCH resources, a bundled or multiplexed ACK/NACK signal is transmitted through one or more selected PUCCH resources (par [0069]), indicating channel selection. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the base station of Lee et al. and Fan et al. so that the uplink control information is transmitted on a first uplink control channel resource selected by the terminal using a channel selection operation when the uplink control information represents response signals for the plurality of downlink data, as taught by Ahn et al.  The modification would have allowed the system to transmit ACK/NACK and assign resources for transmitting the ACK/NACK signals efficiently (see Ahn et al. par [0016]). 

Regarding Claim 3, the combined teachings of Lee et al., Fan et al., and Ahn et al. teach The base station according to claim 1, and further, the references teach wherein the plurality of first uplink control channel resources are associated with a control channel element (CCE), on which the downlink control information is transmitted (Lee et al. teaches that a control region consists of a set of control channel elements (CCEs); Ahn et al. teaches that PUCCH resources used for ACK/NACK transmission correspond to PDCCH carrying scheduling information of corresponding downlink data (par [0044]); UE transmits ACK/NACK through a PUCCH resource corresponding to a specific CCE among CCEs constituting PDCCH received therein (par [0044])), and the second uplink control channel resource is configured by a higher layer (Fan et al. teaches that scheduling requests are higher layer configured (par [0038]).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Lee et al., Fan et al., and Ahn et al. teach The base station according to claim 1, and further, the references teach wherein when the uplink control information represents the response signals and the SR, the receiver, in operation, receives the uplink control information, which is transmitted from the terminal by bundling the response signals (Lee et al. teaches that UL control information transmitted on the PUCCH include a HARQ ACK/NACK, CQI, SR (par [0120]); Fan et al. teaches communications apparatus includes a joint encoder that facilitates joint coding of two or more of acknowledgement messages, CQI and/or scheduling requests (par [0040]); Ahn et al. teaches instead of using all of the multiple PUCCH resources, a bundled or multiplexed ACK/NACK signal is transmitted through one or more selected PUCCH resources (par [0069])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Lee et al., Fan et al., and Ahn et al. teach The base station according to claim 1, and further, the references teach wherein each of the response signals is an Acknowledgement (ACK), a Negative Acknowledgment (NACK), or a Discontinuous Transmission (DTX)(Lee et al. teaches that the PUCCH transmission used to carry HARQ ACK/NACK information is triggered from downlink data that is transmitted on a PDSCH (par [0185])).  

Regarding Claims 6, 8-10, Claims 6 and 8-10 are directed to method claims and they do not teach or further define over the limitations recited in claims 1 and 3-5.   Therefore, claims 6 and 8-10 are also rejected for similar reasons set forth in claims 1 and 3-5.
	
Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2011/0141941), Fan et al. (U.S. Patent Application Publication No. 2009/0196247), Ahn et al. (U.S. Patent Application Publication No. 2016/0112176), and further in view of Kim et al. (U.S. Patent Application Publication No. 2011/0216713).

Regarding Claim 2, the combined teachings of Lee et al., Fan et al., and Ahn et al. teach The base station according to claim 1, however, the references do not explicitly wherein the receiver, in operation, receives the uplink control information, which is transmitted from the terminal using a phase point according to outcomes of decoding of plurality of downlink data.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method of transmitting scheduling request signal.  More specifically, Kim et al. teaches that when a UE transmits ACK/NACK signal, it transmits a signal having a phase of 45 degrees  and if the UE transmits a scheduling request together with ACK/NACK, it can transmits a signal having a phase of 45 degrees after further delaying the signal as much as 45 degrees (par [0110]-[0113]; FIG. 12).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the base station of Lee et al., Fan et al., and Ahn et al. so that the uplink control information is transmitted from the terminal using a phase point according to outcomes of decoding of plurality of downlink data, as taught by Kim et al.  The modification would have allowed the system to have an efficient control channel structure where the scheduling request signal is transmitted on the same uplink control channel as other control signals without interference (see Kim et al. par [0011][0012]). 

Regarding Claim 7, Claim 7 is directed to a method claim and it does not teach or further define over the limitations recited in claim 2.   Therefore, claim 7 is also rejected for similar reasons set forth in claim 2.

III.	NEW GROUNDS OF REJECTION
	None

IV.	WITHDRAWN REJECTIONS
	None

V.	RESPONSE TO ARGUMENTS
Appellants traverse the rejection of claims 1, 3-6, and 8-10 under pre-AiA 35 U.S.C. 103(a) with the following arguments: 
The combination teachings of Lee et al. (“Zhang”), Fan et al. (“Fan”), and Ahn et al. (“Ahn”) fail to disclose or suggest “when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals” as recited in claims 1 and 6 because

a.  Lee, Fan and Ahn do not disclose selecting the resource based on outcomes of decoding the plurality of downlink data.  Appellants’ Brief at p. 15.

	1) The relationship between the ACK/NACK component carrier (CC) and downlink data CC is static and predetermined.  Appellants’ Brief at p. 15. 
2) Per combination, the uplink CC for ACK/NACK transmission is determined depending on the identity of a downlink CC on which downlink data is transmitted, and thus, the combination does not disclose that the uplink CC is determined or changes based on a result of decoding the downlink data itself.  Appellants’ Brief at pp. 16-17.
	3) Transmission of the A_PUCCH is optional or can be delayed, and that A_PUCCH is prioritized and piggybacks on other channels.  Appellants’ Brief at pp. 15-16.
	4) PUSCH region (on which the A_PUCCH piggybacks) is not selected based on outcomes of decoding of a plurality of downlink data. Appellants’ Brief at p. 17.

b.  Lee, Fan and Ahn do not disclose the uplink control channel resource is selected from multiple uplink control channel resources that are assigned to the response signals.  Appellants’ Brief at pp. 17-18.

c. Lee, Fan and Ahn do not disclose the uplink control channel resource is selected based on outcomes of decoding of the plurality of downlink data.  Appellants’ Brief at pp. 17-18.

	1) ACK or NACK of downlink data are not disclosed to be transmitted on DL CC#n-1 or DL CC #n+1 in addition to the ACK or NACK of downlink data transmitted on DL CC#n.  Appellants’ Brief at p. 17.





Lee Teaches Selecting the Uplink Control Channel Resource Based on Outcomes of Decoding of the Plurality of Downlink Data although Teaching Predetermined Relationship Between ACK/NACK CC and Downlink Data CC

Claim 1 recites, in part, “when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals”.  Similar limitation is recited in claim 6.  
Regarding this limitation, Lee at ¶¶[0146][0147] were cited to, wherein Lee teaches

[0146] The meaning of the linking between DL CCs and UL CCs is described below. First, downlink control information for a UL CC can be transmitted through a DL CC which is linked to the UL CC. For example, if a UL grant is transmitted through a DL CC #n, UL data can be transmitted through a UL CC #n which is linked to the DL CC #n on the basis of the UL grant. Further, HARQ ACK/NACK for UL data which is transmitted through a UL CC #n can be transmitted through a DL CC #n.

[0147] Second, uplink control information for a DL CC can be transmitted through a UL CC which is linked to the DL CC. For example, a CQI for a DL CC #n can be transmitted through a UL CC #n linked to the DL CC #n. HARQ ACK/NACK for downlink data which is transmitted through a DL CC #n can be transmitted to a UL CC #n.

In Appeal Brief, Appellants argue that the relationship between the ACK/NACK CC and downlink data CC in Lee is static and predetermined, and thus, the uplink CC for ACK/NACK is determined based on the identity of DL CC and not DL data.  Appellants’ Brief at pp.15-17.  
However, contrary to Appellants’ arguments, although the static and predetermined relationship exists between ACK/NACK CC and downlink data CC, Lee teaches “selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data” based on “decoding of the plurality of downlink data” by utilizing the predetermined relationship based on the following reasons. 

First, Appellants argue that the uplink CC for ACK/NACK transmission is determined based on the identity of a downlink CC on which downlink data is transmitted.  Therefore, the combination of references does not disclose that the uplink CC is determined or changes based on a result of decoding the downlink data.  Appellants’ Brief at p. 16.  
The limitation “based on outcomes of decoding of the plurality of downlink data” is broad.  That is, it does not specify what constitutes “outcomes of decoding”.  Under the broadest reasonable interpretation, the “outcomes of decoding” can be interpreted as determination that the data was successfully received or not, rather than downlink data in and of itself as Appellants argue.  Appellants’ Brief at p. 17.    Further, “based on outcomes of decoding of the plurality of downlink data” can be interpreted as subsequent actions required of the received data rather than downlink data in and of itself as Appellants argue.  Therefore, the limitation “outcomes of decoding” is open to multiple interpretations that are reasonable including determination that the data was successfully received or not. 
Lee teaches, as in any other packet handling process, the received downlink data is decoded and ACK/NACK is transmitted if needed.  Therefore, “outcomes of decoding of the plurality of downlink data” dictates whether the PUCCH transmission used to carry HARQ ACK/NACK needs to be sent.  This is evident as Lee et al. teaches that if HARQ ACK/NACK is triggered from downlink data, then such is transmitted on appropriate uplink control channel resource utilizing the pre-determined relationship.  Lee at ¶¶[0146][0147][0185]; FIG. 25.   Although the mapping of DL CC to UL CC is pre-determined, it does not exclude selection process.  Given many different uplink CCs available for transmission to a receiving terminal, the receiving terminal needs to select the corresponding UL CC according to pre-determined relationship based on outcomes of decoding of the downlink data, i.e., whether HARQ ACK/NACK needs to be sent.  In fact, such pre-determined relationship also exists and being utilized in the current invention to enable the receiver to select the proper uplink control channel.  For instance, the instant application teaches
[0024] When the terminal succeeds in receiving the downlink data at unit band 1 and fails to receive the downlink data at unit band 2 (that is, when a response signal of unit band 1 is ACK and a response signal of unit band 2 is NACK), the response signal is mapped to a PUCCH resource included in PUCCH region 1, and a first phase point (e.g. a phase point (1, 0)) is used as a phase point of the response signal. Further, when the terminal succeeds in receiving the downlink data at unit band 1 and also succeeds in receiving the downlink data at unit band 2, the response signal is mapped to a PUCCH resource included in PUCCH region 2, and the first phase point is used. That is, when there are two downlink unit bands, there are four error detection result patterns, so that the four patterns can be represented by combinations of two resources and two types of phase points. (emphasis added)

As noted above, the instant application also uses pre-determined rule in selecting PUCCH resource.  
	
Secondly, Appellants argue that Lee teaches that UL CC is identified based on the identity of the DL CC, and not the downlink data carried by the DL CC.  Appellants’ Brief at p.17.  As noted above, claim does not recite that the received downlink data itself determines what resource is being selected as uplink control channel.  Claim simply recites “outcomes of decoding of the plurality of downlink data”.  As noted above, claim does not limit “outcomes of decoding of the plurality of downlink data” to be the characteristics of received data.  
In response to Appellants' argument that the references fail to show certain features of appellants’ invention, it is noted that the features upon which appellants rely (i.e., the downlink data in and of itself influence determination of the UL CC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Thirdly, Appellants argue that although disclosing A_PUCCH is prioritized and piggybacked on other channels, Lee does not disclose that transmission of the A_PUCCH is optional or can be delayed.   Appellants’ Brief at pp. 15-16.   
In the advisory mailed on 3/7/22, Examiner indicated that even assuming, arguendo, “outcomes of decoding of the plurality of downlink data” is interpreted as “data itself”, Lee teaches selecting two different types of PUCCH, i.e., periodic PUCCH (P_PUCCH) and aperiodic PUCCH (A_PUCCH) that has different resources associated based on characteristics of downlink data.  Advisory Action at p. 3.  
Lee teaches that the receiving terminal can transmit uplink control information using A_PUSCH/an A_PUCCH.  Lee at ¶[0177].  Whether P_PUCCH needs to be transmitted with A_PUCCH changes the resources being used.  For instance, Lee teaches that in case where an A_PUCCH, together with a P_PUSCH/P_PUCCH/A_PUSCH must be transmitted (i.e., such will be determined based on decoding downlink data), the P_PUCCH is dropped.  However, in the case where the A_PUCCH, together with the P_PUSCH/A_PUSCH, must be transmitted, the A_PUCCH can be piggybacked to a region on which PUSCHs are transmitted (i.e. resource selected) and is then transmitted.  Lee at ¶[0185].   That is, the resource used to send A_PUCCH is the resource on a region which PUSCHs are transmitted.  Claim does not specify “first uplink control channel resource”.  It can be any resource that the uplink control channel is transmitted.   Whether or not the A_PUCCH is piggybacked to other channel does not make any changes to the fact that Lee still teaches the resource for A_PUCCH (i.e., uplink control channel) is determined to be a region where the A_PUSCHs are transmitted based on downlink data transmitted on a PDSCH that triggers PUCCH transmission.  Lee at ¶[0185].

Lastly, Appellants argue that PUSCH region (on which the A_PUCCH piggybacks) is not selected based on outcomes of decoding of a plurality of downlink data.  Appellants’ Brief at p. 17.   Lee teaches 
in the case where the A_PUCCH, together with the P_PUSCH/A_PUSCH, must be transmitted, the A_PUCCH can be piggybacked to a region on which PUSCHs are transmitted (i.e. resource selected) and is then transmitted.  Lee at ¶[0185].   That is, the resource used to transmit A_PUCCH is the resources on a region which PUSCHs are transmitted.  Therefore, in case the A_PUCCH needs to be transmitted, based on what needs to be sent together with A_PUCCH would change the resources used by the A_PUCCH.  The downlink data will determine what is needed to be send uplink as Lee teaches that A_PUSCH is fed back at the request of a base station. Lee at ¶[0181].  In other words, the receiving terminal determines that A_PUSCH needs to be transmitted by decoding downlink data.  Therefore, the resources for A_PUCCH (i.e., uplink control channel) is determined to be a region where the A_PUSCHs are transmitted based on outcomes od decoding of a plurality of downlink data.   
Therefore, contrary to Appellants’ arguments, the combined teachings of Lee, Fan and Ahn teach “when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals” recited in claims 1 and 6.  

Lee, Fan and Ahn teach the uplink control channel resource is selected from multiple uplink control channel resources that are assigned to the response signals

Appellants argue that the first uplink channel resource is selected from a plurality of control channel resources that are assigned to response signals based on outcomes of decoding of the plurality of downlink data.  Appellants’ Brief at pp. 17-18.   
Contrary to Appellants’ argument, Lee teaches that there are multiple UL CCs available for transmission for the receiving terminal to select.  Lee at ¶[0146][0147]; FIGS. 17 and 25.  FIG. 25 of Lee is provided below.  

    PNG
    media_image2.png
    269
    787
    media_image2.png
    Greyscale


Any of the UL CCs is available as an option for the receiving terminal to transmit HARQ ACK/NACK.  Among these options, the receiving terminal, after decoding the received DL data, selects appropriate UL CC, and selects resources, i.e., PUCCH or PUSCH regions, within the selected UL CC as noted in the previous sections. 
Therefore, contrary to Appellants’ arguments, the combined teachings of Lee, Fan and Ahn teach “when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals” recited in claims 1 and 6.  



Lee, Fan and Ahn teach the uplink control channel resource is selected Based on outcomes of decoding of the plurality of downlink data

Appellants argue that the ACK or NACK of downlink data are not disclosed to be transmitted on DL CC#n-1 or DL CC #n+1 in addition to the ACK or NACK of downlink data transmitted on DL CC#n. Appellants’ Brief at pp. 17-18.   That is, Appellants argue that Lee, Fan, and Ahn does not teach selection is made based on “outcomes of decoding of the plurality of downlink data”.  
As noted in Advisory Action, Ahn teaches that UE transmits ACJK/NACK signals for multiple data units, which are received through multiple downlink subframes (or DL CCs), and that instead of using all of the multiple PUCCH resources, a bundled or multiplexed ACK/NACK signal is transmitted through one or more selected PUCCH resources.  Ahn at ¶[0069].   Appellants argue that Ahn does not disclose that selection of the resources is performed based on outcomes of decoding downlink data.  Appellants’ Brief at p. 18.  However, since the limitation “selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data” is broad, such can be interpreted as determination that the data was successfully received or not, as discussed in the previous section.  
Furthermore, Lee teaches utilizing multi-PUCCH in a case where the number of DL CCs is greater than the number of UL CCs.  Lee at ¶[0206].  In such a scenario, three PUCCHs for the DL CC#1, the DL CC#2, and the DL CC#3 are grouped and transmitted through the UL CC#1. Lee at ¶[0208]; FIG. 25.  That is, a multi-PUCCH can be configured by grouping PUCCHs for a number of DL CCs through a specific UL CC, and the configured multi-PUCCH can be transmitted.  Lee at ¶[0206].  Therefore, Lee teaches that uplink control channel resource, i.e., UL CC#1 is selected based on outcomes of decoding of the plurality of downlink data, i.e., DL CC#1, DL CC#2, DL CC#3, and that a multi-PUCCH is transmitted through a single UL CC.  Lee at ¶[0213]. 
Therefore, contrary to Appellants’ arguments, the combined teachings of Lee, Fan and Ahn teach “when the uplink control information represents response signals for the plurality of downlink data, the receiver, in operation, receives the uplink control information on a first uplink control channel resource that is selected by the terminal using a channel selection operation, in which the terminal selects the first uplink control channel resource, based on outcomes of decoding of the plurality of downlink data, from a plurality of first uplink control channel resources that are assigned to the response signals” recited in claims 1 and 6.  


VI.	CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/REBECCA E SONG/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414  
                                                                                                                                                                                                      /CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.